Name: 93/231/EEC: Commission Decision of 30 March 1993 authorizing, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 66/403/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  means of agricultural production;  production;  agricultural policy
 Date Published: 1993-04-30

 Avis juridique important|31993D023193/231/EEC: Commission Decision of 30 March 1993 authorizing, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 66/403/EEC Official Journal L 106 , 30/04/1993 P. 0011 - 0013 Finnish special edition: Chapter 3 Volume 49 P. 0137 Swedish special edition: Chapter 3 Volume 49 P. 0137 COMMISSION DECISION of 30 March 1993 authorizing, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 66/403/EEC(93/231/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (1), as last amended by Commission Directive 93/3/EEC (2), and in particular Article 13 (2) thereof, Having regard to the requests made by Germany, Ireland and the United Kingdom, Whereas Directive 66/403/EEC has laid down tolerances in respect of certain harmful organisms; Whereas the said Directive still permits Member States to subject seed potatoes of their home production to conditions which are more rigorous; Whereas Ireland for all its territory, and Germany and the United Kingdom in respect of certain parts of their territories, wish to avail themselves of the provisions of the said Directive in respect of certain organisms which appear particularly harmful to potato crops in those regions; Whereas it can be assumed from previous experiences that the marketing of seed potatoes of categories which do not meet more stringent measures than those provided in Annexes I and II to the said Directive against certain harmful organisms appears particularly harmful to potato crops in Ireland, for all its territory, and in Germany and the United Kingdom, for certain parts of their territories; Whereas the Commission, by its Directive 93/17/EEC (3), has determined Community grades of basic seed potatoes, together with the conditions and the designations applicable to such grades; whereas the seed potatoes belonging to such grades should be considered suitable for marketing in the territories of Member States to be authorized pursuant to Article 13 (2) of the said Directive 66/403/EEC; Whereas from a comparison of the measures taken in Ireland, for all of its territory, and in Germany and the United Kingdom, for certain parts of their territories, in respect of their home production of seed potatoes and the Community EEC grades of basic seed potatoes, it can be assumed that: -'EEC grade 1' satisfies more stringent conditions, -'EEC grade 2' is equivalent to home production intended for seed potatoes, and -'EEC grade 3' is equivalent to home production intended for potato production; Whereas Ireland, for all its territory, and Germany and the United Kingdom, for certain parts of their territories, should therefore be authorized to restrict the marketing of seed potatoes only to the Community's basic potato grades established by Directive 93/17/EEC; Whereas such authorization is in accordance with Member States obligations under the common rules on plant health laid down by Council Directive 77/93/EEC (4), as last amended by Commission Directive 92/103/EEC (5); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Member States listed in column 1 of the Annex are hereby authorized, in respect of the marketing of seed potatoes in the regions listed against their names in column 2 of the Annex hereto, to restrict the marketing of seed potatoes to basic seed potatoes of the following Community grades determined by Commission Directive 93/17/EEC: (a) for seed potato production to 'EEC grade 1', or 'EEC grade 2'; (b) for potato production to 'EEC grade 1', 'EEC grade 2', or 'EEC grade 3'. Article 2 The Member States concerned shall set up a permanent system of regular surveys designed to ensure consistent compliance with the conditions governing authorization and shall prepare reports; the Commission shall monitor that system. Article 3 The authorization pursuant to Article 1 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 4 This Decision shall apply from the date provided for the implementation of Council Directive 91/683/EEC (6). Article 5 This Decision is addressed to the Member States. Done at Brussels, 30 March 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2320/66. (2) OJ No L 54, 5. 3. 1993, p. 21. (3) See p. 7 of the present Official Journal. (4) OJ No L 26, 31. 1. 1977, p. 20. (5) OJ No L 363, 11. 12. 1992, p. 1. (6) OJ No L 376, 31. 12. 1991, p. 29. ANNEX /* Tables: see OJ */